AUSTIN      11. TEXAS
PRICE  DANIEL
ATTORNEYGENERAL
                                May 14, 194%


   Hon. Odis Tomachefsky             Opinion Ro. V-579
   County Attorney
   Washington County             Re:     Authority of Commission-
   Brenham, Texas                        ers’ Court to ‘pay for a
                                         rock crusher with time
                                         warrants to be paid by
                                         tax for permanent im-
                                         provement 9 (1
   Dear Sir:
             We refer to your letter   of April 22, 1948, in
   which you ask if Washington County may issue time war-
   rants to be paid by a tax levied for permanent improve-
   ments, to pay for a rock crusher for use in preparing
   materials for the construction   of roads in said county.
             In the case of Carroll v. Williams, 109 Tex.
155, 202 S.W. 504, the Supreme Court of Texas said:
                ‘*Moreover, in this instance the attemp%-
         ed transfer    of money was not from a fund
         raised for ‘streets      * * * and other permanent
         improvements,’ but was from the general fund
         for ‘county purposes,’ which is an entirely
         distinct   and different    fund, and which, as we
         have attempted to show, cannot be applied,
         lawfully,    on reads and bridges.

                “Taxes levied ostensibly     for any specific
         purpose or class of purposes designated in
         section 9 ef article     8, supra, must be applied
         thereunto,    in good faith;   and in no event and
         under no circumstances      may there be expended,
         legally,   for one such purpose or class of pur-
         poses, tax money in excess of the amount raised
         by taxation declaredly      for that particular    pur-
         pose or class of purposes.       But this rule would
         not prevent the proper expenditure,       for such
         purpose or purposes,     of  any unexpended   balance
         in the corresponding     fund brought over from any
         previous year or years.”
Hon, Odis Tomachefsky - Page 2        w- 579)


            Applying the principles   announced in this case
to the situation    about which you inquire,  tax money rais-
ed for the purchase of road equipment (rock crusher) must
come from the road and bridge fund and not the permanent
improvement fund.     Therefore the Commissioners' Court is
without authority to issue time warrants against the perma-
nent improvement fund for the purpose of purchasing a rock
crusher, because this would constitute     an unlawful transfer
and diversion   of constitutional   funds.


            The Commissioners* Court is not authorized
     to issue time warrants, to be paid by a tax
     for permanent improvements, for the purchase of
     a rock crushing machine for use in preparing ma-
     terial   to be used in the construction of public
     roads.
                                        Yours very truly,
                                 ATTORNEY
                                        GEiWPA~OFTEXAS



                                 BY                         49
WTWrwb                                  Assistant


                                 APPROVED: